Case 2:18-cv-08999-JLS-DFM Document 81 Filed 03/01/19 Page 1 of 3 Page ID #:2136



     Jonathan F. Mitchell *
     jonathan@mitchell.law
     Mitchell Law PLLC
     106 East Sixth Street, Suite 900
     Austin, Texas 78701
     (512) 686-3940 (phone)
     (512) 686-3940 (fax)

     * admitted pro hac vice

     Christopher Hellmich
     chellmich@hellmichlaw.com
     California Bar No. 224169
     Hellmich Law Group, PC
     5753-G E. Santa Ana Canyon Rd. #512
     Anaheim Hills, California 92807
     (949) 287-5708 (phone)
     (714) 974-7733 (fax)

     Counsel for Plaintiffs and Proposed Class


              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA
                   SOUTHERN DIVISION


     Michael Martin, et al.,                     Case No. 2:18-cv-08999-JLS-DFM

                          Plaintiffs,            Response to the Attorney General’s
                                                 Brief in Support of The Union
     v.
                                                 Defendants’ Motion to Dismiss
     California Teachers Association,
     et al.,                                     Hearing Date: March 29, 2019
                                                 Courtroom 10A, 10:30 a.m.
                          Defendants.            Judge: Hon. Josephine L. Staton
    Case 2:18-cv-08999-JLS-DFM Document 81 Filed 03/01/19 Page 2 of 3 Page ID #:2137



1         The Martin plaintiffs respectfully incorporate by reference the arguments that
2     appear in the brief submitted by the plaintiffs in Wilford v. NEA, Case No. 8:18-cv-
3     1169, ECF No. 175.


                                                 Respectfully submitted.

                                                  /s/ Jonathan F. Mitchell
       Talcott J. Franklin*                      Jonathan F. Mitchell*
       Texas Bar No. 24010629                    Texas Bar No. 24075463
       Talcott Franklin PC                       Mitchell Law PLLC
       1920 McKinney Avenue 7th Floor            106 East Sixth Street, Suite 900
       Dallas, Texas 75201                       Austin, Texas 78701
       (214) 736-8730 (phone)                    (512) 686-3940 (phone)
       (800) 727-0659 (fax)                      (512) 686-3941 (fax)
       tal@talcottfranklin.com                   jonathan@mitchell.law

       Christopher Hellmich                      Bradley Benbrook
       California Bar No. 224169                 California Bar No. 177786
       Hellmich Law Group, PC                    Benbrook Law Group, PC
       5753-G E. Santa Ana Canyon Rd. #512       400 Capitol Mall, Suite 2530
       Anaheim Hills, California 92807           Sacramento, California 95814
       (949) 287-5708 (phone)                    (916) 447-4900 (phone)
       (714) 974- 7733 (fax)                     (916) 447-4904 (fax)
       chellmich@hellmichlaw.com                 brad@benbrooklawgroup.com

       * admitted pro hac vice
                                                 Counsel for Plaintiffs and
       Dated: March 1, 2019                      the Proposed Class




      response to the attorney general’s brief                                Page 1 of 2
Case 2:18-cv-08999-JLS-DFM Document 81 Filed 03/01/19 Page 3 of 3 Page ID #:2138



                          CERTIFICATE OF SERVICE
     I certify that on March 1, 2019, I served this document through CM/ECF
  upon:

  Scott A. Kronland
  Jeffrey B. Demain
  Rebecca C. Lee
  Altshuler Berzon LLP
  177 Post Street, Suite 300
  San Francisco, California 94108
  (415) 421-7151
  skronland@altber.com
  jdemain@altber.com
  rlee@altber.com

  Counsel for Union Defendants

  Nelson Ryan Richards
  California Attorney General’s Office
  2550 Mariposa Mall, Room 5090
  Fresno, California 93721
  (559) 705-2324
  nelson.richards@doj.ca.gov

  Counsel for the State Defendants


                                     /s/ Jonathan F. Mitchell
                                     Jonathan F. Mitchell
                                     Counsel for Plaintiffs and the Proposed Class




  response to the attorney general’s brief                                 Page 2 of 2
